964 So. 2d 375 (2007)
June E. CARTER, Individually and o/b/o Her Minor Son, Kirk West
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY and Samuel Dion Davis, III and Imperial Fire and Casualty Insurance Company.
No. 2007-CC-1294.
Supreme Court of Louisiana.
October 5, 2007.
Granted. The judgment of the trial court is reversed and Imperial's motion for summary judgment is granted for the reasons assigned by the dissenting judge in the court of appeal. We also note this case is factually distinguishable from Duncan v. USAA Ins. Co., 06-0363 (La.11/29/06), 950 So. 2d 544, because the Commissioner of Insurance's regulations specifically allow omission of the policy number if it does exist at the time UM waiver form is completed.
KNOLL, J., would deny.